        Case 1:10-cr-00228-LTS Document 1543 Filed 04/09/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, NY 10007


                                                     April 9, 2020

BY ECF

The Honorable Laura T. Swain
United States District Judge
500 Pearl Street
New York, NY 10007

       Re:     United States v. Bonventre, 10 Cr. 228 (LTS)

Dear Judge Swain:

         The Government writes in response to the Court’s order of April 7, 2020, which directed
the Government to “contact the Bureau of Prisons concerning the date of Mr. Bonventre’s
anticipated release and file a status report.” (Dkt. No. 1542). Based on its discussions with the
staff at FCI Schuylkill, the Government has learned that while Bonventre was included on a list of
inmates identified for possible early release to home confinement, the Warden of FCI Schuylkill
ultimately decided not to release Bonventre to home confinement at this time.

        The Government has also confirmed with the staff at FCI Schuylkill that it remains the case
that there are no known cases of COVID-19 among the inmate population, as well as the staff of
FCI Schuylkill.



                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             Attorney for the United States, Acting Under
                                             Authority Conferred by 28 U.S.C. § 515


                                         By: _/s____________________________
                                            Noah Solowiejczyk
                                            Assistant United States Attorney
                                            (212) 637-2473

cc: Andrew Frisch, Esq. (by ECF and electronic mail)
